office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b01 qphuynh postu-154100-04 uilc date date third party communication none date of communication not applicable to steven j mandelkorn appeals officer from m grace fleeman international subject nih visiting fellow from china this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend ------------------------------------------------ ---------------------- ------------------------ -------------------------- the taxpayer date date date issues whether payments made under a visiting fellow award granted to the taxpayer by the national institutes of health nih visiting fellow program are exempt from u s federal_income_tax under the u s -china income_tax treaty the treaty agreement between the government of the united_states of america and the government of the people’s republic of china for the avoidance of double_taxation and the prevention of tax_evasion with respect to taxes on income effective on date postu-154100-04 conclusions based on the information provided it appears that the payments the taxpayer received under his visiting fellow award are exempt from u s federal_income_tax under article b of the treaty facts the taxpayer was a resident of the people’s republic of china immediately before date the date of his arrival in the united_states the taxpayer came to the united_states on a j-1 visa exchange visitor to engage in research training as a part of the nih visiting fellow program he is not a u s citizen and he has not become a lawful permanent resident_of_the_united_states he participated in the visiting fellow program until date a date that is more than three years after date the visiting fellow program provides research training experience according to the nih website candidates are required to have a doctoral degree or equivalent in the health sciences and not more than five years of relevant postdoctoral research experience at the start of the fellowship period visiting fellows receive a monthly stipend during the award period to cover living_expenses awards are generally made for two years but are renewable for up to five years visiting fellows are not considered employees of nih the taxpayer took the position that his monthly stipends were exempt from federal_income_tax under article b of the treaty however the service disallowed the taxpayer’s claim of treaty benefits for the tax period ending on date on the grounds that he could claim treaty benefits for only the first three years he participated in the visiting fellow program you have asked whether we agree that the taxpayer is eligible for treaty benefits for only three years law and analysis there are two potentially applicable treaty articles article teachers and lecturers and article students and trainees article of the treaty provides an individual who is or immediately before visiting a contracting state was a resident of the other contracting state and is temporarily present in the first-mentioned contracting state for the primary purpose of teaching giving lectures or conducting research at a university college school or other accredited educational_institution or scientific research institution in the first-mentioned contracting state shall be exempt from tax in the first- mentioned contracting state for a period not exceeding three years in the http www nih gov od ors dirs isb isb htm postu-154100-04 aggregate in respect of remuneration for such teaching lectures or research the technical explanation3 to article of the treaty states this article provides that a resident of a contracting state who goes to the other contracting state for the primary purpose of teaching lecturing or conducting research at an accredited educational_institution or scientific research institution in that other state will be exempt from tax in that other state on the remuneration for such activities for a period of up to three years in the aggregate thus for example a resident of china who visits the united_states to conduct research at the national institute of health nih for two years and returns to china for a year and then comes back for another year of research at nih in would be exempt from tax on his nih remuneration for each of the three years however if he stayed at nih in or returned at a later time the exemption would no longer be available the exemption provided in this article is not available if the research is not undertaken in the public interest but for the private gain of a specific person or persons this article is excepted from the saving clause of paragraph of the protocol so its benefits are available to persons who otherwise qualify even if they become u s residents article of the treaty provides a student business apprentice or trainee who is or was immediately before visiting a contracting state a resident of the other contracting state and who is present in the first-mentioned contracting state solely for the purpose of his education training or obtaining special technical experience shall be exempt from tax in that contracting state with respect to a b c payments received from abroad for the purpose of his maintenance education study research or training grants or awards from a government scientific educational or other tax-exempt_organization and income from personal services performed in that contracting state in an amount not in excess of big_number united_states dollars or its equivalent in chinese yuan for any taxable_year treasury_department technical explanation of the agreement between the government of the united_states of america and the government of the people’s republic of china for the avoidance of double_taxation and the prevention of tax_evasion with respect to taxes on income postu-154100-04 the benefits provided under this article shall extend only for such period of time as is reasonably necessary to complete the education or training due to the fact that article covers researchers and the technical explanation included an example involving an nih research program you have asked whether article is the applicable treaty article if so then the taxpayer was eligible for treaty benefits for only the first three years he participated in the visiting fellow program and the disallowance of treaty benefits for subsequent years was correct nih is the sponsor of several different programs that are treated differently for treaty purposes depending on the specific nature of the program compare revrul_80_98 1980_1_cb_368 amounts received under visiting fellow program exempt under article of former treaty with japan with revrul_87_40 1987_1_cb_372 amounts received under visiting associate program and visiting scientist program not exempt under former treaty with japan the technical explanation to article of the treaty does not specify which program was under consideration in our view the payments that the taxpayer received under the visiting fellow program should be eligible for benefits under article b of the treaty the taxpayer was a trainee who immediately before coming to the united_states was a resident of china and who was present in the united_states between date and date solely for purposes of his training at nih the taxpayer was not an employee of nih and his monthly stipend constituted a grant or award from a government scientific educational or other tax-exempt_organization the only issue is whether the period of time was reasonably necessary for the taxpayer to complete his training under the circumstances where a visiting fellow award is renewable for up to five years and the taxpayer participated in the program for fewer than five years it appears that the period of time the taxpayer participated in the program can be considered to be reasonably necessary we recommend that treaty benefits be allowed for the entire period case developments hazards and other consideration this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------at --------------------- if you have any further questions
